UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
HARRY G. DONAS,

                     Plaintiff,           17-cv-1802 (JGK)

          - against -                     MEMORANDUM OPINION
                                          AND ORDER
AMERICAN FEDERATION OF STATE, COUNTY
AND MUNICIPAL EMPLOYEES,

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff, Harry Donas, brings this action against the

defendant, the American Federation of State, County and

Municipal Employees (“AFSCME”). On January 26, 2017, the

plaintiff filed a Petition in the Supreme Court of the State of

New York, New York County, against AFSCME pursuant to Article 78

of the New York Civil Practice Law and Rules, asserting that

AFSCME violated its constitution. The plaintiff contends that

AFSCME violated its constitution by disciplining him for

recording a meeting in contravention of a motion that had been

improperly adopted contrary to Robert’s Rules of Order, which

the constitution required to be followed. On March 10, 2017, the

defendant removed this action to this Court invoking federal

question jurisdiction under Section 301(a) of the Labor

Management Relations Act, 29 U.S.C. § 185(a) (“LMRA”). The

defendant has moved for summary judgment dismissing the

plaintiff’s claim.
                                I.

     The standard for granting summary judgment is well

established. “The [C]ourt shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986); Gallo v. Prudential Residential Servs.

L.P., 22 F.3d 1219, 1223 (2d Cir. 1994). “[T]he trial court’s

task at the summary judgment motion stage of the litigation is

carefully limited to discerning whether there are genuine issues

of material fact to be tried, not to deciding them. Its duty, in

short, is confined at this point to issue-finding; it does not

extend to issue-resolution.” Gallo, 22 F.3d at 1224. The moving

party bears the initial burden of “informing the district court

of the basis for its motion” and identifying the matter that “it

believes demonstrate[s] the absence of a genuine issue of

material fact.” Celotex, 477 U.S. at 323. “Only disputes over

facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary

judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).

     In determining whether summary judgment is appropriate, a

court must resolve all ambiguities and draw all reasonable

inferences against the moving party. See Matsushita Elec. Indus.


                                2
Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88 (1986)

(citing United States v. Diebold, Inc., 369 U.S. 654, 655

(1962)); see also Gallo, 22 F.3d at 1223. Summary judgment is

improper if there is any evidence in the record from any source

from which a reasonable inference could be drawn in favor of the

nonmoving party. See Chambers v. TRM Copy Ctrs. Corp., 43 F.3d

29, 37 (2d Cir. 1994). If the moving party meets its burden, the

nonmoving party must produce evidence in the record and “may not

rely simply on conclusory statements or on contentions that the

affidavits supporting the motion are not credible.” Ying Jing

Gan v. City of New York, 996 F.2d 522, 532 (2d Cir. 1993).

                               II.

     The following facts are undisputed unless otherwise

indicated.

     The defendant is a national labor organization that

represents more than one million members, the vast majority of

whom work in public service. Def.’s 56.1 Stmt. ¶ 1. AFSCME and

its affiliates are governed by a written constitution (“AFSCME

International Constitution”) that sets forth both substantive

and procedural rights and obligations; labor organizations and

their members that are affiliated with AFSCME are bound by the

AFSCME International Constitution. Id. at ¶ 2. Civil Service

Technical Guild, Local 375 (“Local 375”) is an affiliated local

union chartered by AFSCME, that represents over 7,000 AFSCME


                                3
members who are employees that work for New York City and its

various agencies and other municipal entities. Id. at ¶¶ 3-4.

     During the period of January, 2016 to August, 2016, the

plaintiff served as Local 375’s Civil Service Chair and Chapter

8 President and was a member of Local 375’s executive committee.

Id. at ¶ 5. The plaintiff was financially compensated for

holding these offices. Id.

     On January 13, 2016, Local 375’s executive committee passed

a motion to ban the use of audio or video recording devices at

Local 375 executive committee meetings by anyone other than

Local 375’s Public Relations Chair and Recording Secretary. Id.

at ¶¶ 10, 14. During the meeting, the Executive Chair of the

executive committee had ruled that the motion was out of order,

because it was not included on the agenda for the special

meeting. Id. at ¶ 11. However, her ruling was overruled. Id. at

¶¶ 12-13.

     On March 2, 2016, the plaintiff attended a Local 375

executive committee meeting and used his mobile phone to record

the proceedings. Id. at ¶ 18. George Sona, another executive

committee member, saw the plaintiff recording the proceedings

and asked him to stop. Id. at ¶¶ 19-20. The plaintiff refused.

Id. at ¶ 21. Sona and several other members of Local 375’s

executive committee filed a charge against the plaintiff with

the AFSCME Judicial Panel, under Article X, Sections 2(A) and


                                4
(F) of the AFSCME International Constitution. Id. at ¶ 22. The

members alleged that a motion that “no recording devices . . .

should be used by any board member to record the meeting” had

passed, but that the plaintiff had refused to turn off his

recording device when advised to do so by other board members.

Perrow Decl. Ex. C at 31.

     Under Article XI, Section 8 of the AFSCME International

Constitution, an individual member of the Judicial Panel is

appointed by the Judicial Panel Chairperson to serve as the

trial officer (“Trial Officer”) to adjudicate a charge that has

been filed against a union member. Perrow Decl. Ex. A at 125-26.

The person bringing the charge to the Judicial Panel is

required, under Article X, Section 14(c) of the AFSCME

International Constitution, to “assume the burden of proof.” Id.

at 118. Article XI, Section 5 of the AFSCME International

Constitution states that “[t]he Judicial Panel shall establish

rules of procedure, which rules shall not be inconsistent with

the provisions of this Constitution.” Id. at 123. The Preamble

to the rules (“Rules of Procedure”) states that the Rules of

Procedure were established “to carry out the functions and

responsibilities of the AFSCME Judicial Panel.” Perrow Decl. Ex.

B at 3. The AFSCME Judicial Panel “recognizes that it is not a

court of law,” that it was created to resolve internal union

disputes, and that it should do so “in a manner consistent with


                                5
trade union principles and without resort to courts and

lawyers.” Id. Article IV, Section 2 of the Rules of Procedure

states that “[t]he Trial Officer shall have the authority,

subject to other provisions of these Rules and the International

Constitution: . . . (C) to rule on all procedural matters,

objections and motions; [and] (D) to rule on all offers of proof

and receive relevant evidence[.]” Perrow Decl. Ex. B at 10-11.

     An internal union trial on the charge was held before

Richard Gollin, the Trial Officer, on June 28, 2016. Def.’s 56.1

Stmt. ¶ 31. At trial, the plaintiff raised several arguments,

including that: (1) the motion violated Robert’s Rules of Order

and was thus improperly passed; (2) the motion violated the New

York City wiretapping law; and (3) an earlier AFSCME Judicial

Panel decision provided a basis for his refusal to abide by the

motion. Perrow Decl. Ex. C at 28-29. The plaintiff candidly

admitted that he recorded the meeting: “I had the phone out. It

may have been standing up. I don’t recall. Brother Sona

obviously saw that I was recording the meeting, which I do not

deny because the phone – how else would he know? Basically I

stipulate to that.” Perrow Decl. Ex. D. at 55.

     On August 12, 2016, the Trial Officer issued a written

decision (the “Trial Decision”), which found that the relevant

issue at the trial was not “the legitimacy of the motion but

rather, whether the accused had the right to ignore it.” Perrow


                                6
Decl. Ex. C at 29-30. The Trial Decision noted that “whether or

not this motion violates Robert’s Rules of Order is not the

subject of this hearing,” and that the plaintiff’s other

arguments, regarding the wiretapping law and the previous

decision of another Judicial Panel, were also not relevant. Id.

at 30. The Trial Decision stated that the plaintiff could have

challenged the validity of the motion separately, either on the

floor at the next meeting or by filing a charge with the

Judicial Panel. Id. Ultimately, the Judicial Panel member

concluded that the plaintiff was guilty of the charge filed

against him and issued him a formal reprimand, accompanied by a

formal warning against any repetition of any acts for which he

was found guilty. Id.

     On or about September 6, 2016, the plaintiff appealed the

Trial Decision to the full AFSCME Judicial Panel. Def.’s 56.1

Stmt. ¶ 38. On September 22, 2016, the full AFSCME Judicial

Panel convened to hear from the parties, but neither of the

parties appeared. Id. at ¶ 41. On September 30, 2016, the full

AFSCME Judicial Panel issued a written decision sustaining the

Trial Decision. Id. at ¶ 42. On May 5, 2017, the plaintiff

appealed the full AFSCME Judicial Panel’s decision to the AFSCME

International Convention. Id. at ¶ 46.

     On or about January 26, 2017, the plaintiff filed an

Article 78 petition in the Supreme Court of the State of New


                                7
York seeking to overturn the Trial Decision and the September

30, 2016 written decision of the full ACSFME Judicial Panel. 1 Id.

at ¶ 43; Perrow Decl. Ex. C. On March 10, 2017, AFSCME removed

the action to this Court. 2 Defs.’ 56.1 Stmt. ¶ 44.

      In his petition, the plaintiff argues that the Trial

Decision and its subsequent affirmation by the Judicial Panel

violated AFSCME’s International Constitution for four main

reasons: (1) the motion passed on January, 13, 2016 was invalid;

(2) AFSCME failed to decide similar cases similarly; (3) AFSCME

failed to follow its own rules; and (4) the Trial Decision was

not supported by substantial evidence. Perrow Decl. Ex. C. at

13-15. He also seeks damages for an amount not less than

$22,620. 3 Bank Decl. Ex. E. The plaintiff’s calculations for the

estimated amount of damages include losing a $7,000 annual

stipend for serving as Civil Service Chair, from August 29, 2016

to January 9, 2019. Id.




1 On July 19, 2018, the AFSCME International Convention heard from the

plaintiff and from the Convention’s Appeals Committee. Def.’s 56.1 Stmt.
¶¶ 51-52; Perrow Decl. Ex. G. On July 23, 2018, the AFSCME International
Convention voted to adopt the decision of the full AFSCME Judicial Panel.
Def.’s 56.1 Stmt. ¶ 53; Perrow Decl. Ex. H. Accordingly, at the time the
plaintiff filed his Article 78 petition in state court, the AFSCME
International Convention had not yet decided the plaintiff’s appeal of the
full AFSCME Judicial Panel decision.
2 The case was then stayed from May 4, 2017 to September 6, 2018, pending the

exhaustion of interunion remedies. Docket Nos. 16, 21-22.
3 The plaintiff acknowledges that damages were not originally sought in his

Article 78 petition. Bank Decl. Ex. E.


                                      8
      The defendant has moved for summary judgment dismissing the

plaintiff’s claims under the Labor Management Relations Act

(“LMRA”) Section 301(a).

                                    III.

                                     A.

      The defendant removed this action to this Court, invoking

this Court’s federal question jurisdiction, arguing that the

plaintiff’s claim was subject to exclusive federal jurisdiction

under Section 301(a) of the LMRA, 29 U.S.C. § 185. The plaintiff

did not seek to remand this case back to state court. 4 Dkt. No.

23. However, he contests that this Court has jurisdiction. The

party “asserting subject matter jurisdiction has the burden of

proving by a preponderance of the evidence that it exists.”



4 The pro se plaintiff rightly does not contest removal because the removal of
this action to this Court was proper. A defendant may remove an action
originally filed in state court if the case originally could have been filed
in federal court. See 28 U.S.C. § 1441(a). Absent diversity jurisdiction, the
“well-pleaded complaint rule” provides that “federal jurisdiction exists only
when a federal question is presented on the face of the plaintiff’s properly
pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).
Pursuant to this rule, “removal generally is not permitted simply because a
defendant intends to defend the case on the basis of federal preemption.”
Vera v. Saks & Co., 335 F.3d 109, 113 (2d Cir. 2003) (per curiam). However,
“the preemptive force of § 301 is so powerful as to displace entirely any
state cause of action” for violation of a covered labor contract. Franchise
Tax Bd. of State of Cal. v. Constr. Laborers Vacation Tr. for S. California,
463 U.S. 1, 23 (1983) (internal quotation marks and citation omitted). A
state law claim is preempted by Section 301 of the LMRA when it is
“inextricably intertwined with consideration of the terms of a labor
contract” and “for preemption purposes, the term ‘labor contract’ includes
union constitutions.” Wall v. Constr. & Gen. Laborers’ Union, Local 230, 224
F.3d 168, 178 (2d Cir. 2000) (internal quotation marks and citations
omitted). Because the plaintiff alleges that the union breached the AFSCME
International Constitution and the analysis of the plaintiff’s claims
requires interpreting the AFSCME International Constitution’s provisions,
Section 301 preempts the plaintiff’s Article 78 claims.


                                      9
Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)

(citing Malik v. Meissner, 82 F.3d 560, 562 (2d Cir. 1996)).

      Section 301(a) states that “[s]uits for violation of

contracts between an employer and a labor organization

representing employees in an industry affecting commerce as

defined in this chapter, or between any such labor

organizations, may be brought in any district court of the

United States.” 29 U.S.C § 185. It is well established that a

union constitution is considered a contract between labor

organizations for the purposes of Section 301 and that a union

member may sue under Section 301 for alleged violations of a

union constitution. See Wooddell v. Int’l Bhd. of Elec. Workers,

Local 71, 502 U.S. 93, 99-101 (1991); Rosenthal v. Roberts, No.

04-CV-5205, 2005 WL 221441, at *5 (S.D.N.Y. Jan. 28, 2005). The

AFSCME International Constitution is considered a contract

between labor organizations for the purposes of Section 301. The

record establishes that when the plaintiff filed the petition,

he was a union member and that he was suing the defendant for

alleged violations of the AFSCME International Constitution. 5



5 The pro se plaintiff also cites provisions of the Local 375 union
constitution in his petition. Perrow Decl. Ex. C at 4. A local union’s
constitution is a contract made between an individual member and a union, and
is thus not considered a contract between labor organizations for purposes of
Section 301. See Green v. Brigham, No. 03-CV-190, 2005 WL 280327, at *11
(E.D.N.Y. Feb. 3, 2005) (collecting cases); Johnson v. Kay, 742 F. Supp. 822,
828 n.1 (S.D.N.Y. 1990). Thus, to the extent that the plaintiff is alleging
breach of the Local 375 union constitution, this Court does not have
jurisdiction to analyze that claim.


                                     10
      In addition, to bring a claim pursuant to Section 301 of

the LMRA, the plaintiff must sue as a private employee, rather

than an employee of a State or political subdivision thereof. 6

See Ford v. D.C. 37 Union Local 1549, 579 F.3d 187, 188 (2d Cir.

2009) (per curiam); Commer v. McEntee, No. 00-CV-7913, 2006 WL

3262494, at *17 (S.D.N.Y. Nov. 9, 2006). Employees of the union

itself are considered private employees for the purposes of

Section 301. See Commer, 2006 WL 3262494 at *17 (finding that a

local AFSCME union president had been employed by the union and

was therefore a private employee until he was removed from union

office). Employees of the union may be considered private

employees, even when they are concurrently employed by a public

employer. See Troman v. Am. Fed’n of State, No. 16-CV-6948, 2016

WL 5940924, at *4 (S.D.N.Y. Oct. 13, 2016).

      Although the plaintiff is an employee of the City of New

York, he was also a private employee of local 375. The plaintiff

was compensated by the union for his positions as Local 375’s

Civil Service Chair, Chapter 8 President, and member of Local

375’s executive committee, from at least January, 2016 to

August, 2016, the relevant time period during which the

recording activity and Trial Decision at issue took place. The


6 Employees, as defined in the LMRA, 29 U.S.C. § 142(3), include individuals

employed by entities that are considered “employers” under 29 U.S.C.
§ 152(2). “The term ‘employer’ . . . shall not include the United States or
any wholly owned Government corporation . . . or any State or political
subdivision thereof.” 29 U.S.C. § 152(2).


                                     11
record suggests that the plaintiff received a stipend of $7,000

per year for serving as Civil Service Chair. 7 The plaintiff is

suing the union for alleged violations of the AFSCME

International Constitution as a private employee of the union

and not as a public employee, and the Court therefore has

subject matter jurisdiction over this case.

                                      B.

      When deciding a claim under Section 301(a) that a union has

acted contrary to its own constitution, courts should give the

union’s interpretation of its own constitution great deference.

See Sim v. New York Mailers’ Union No. 6, 166 F.3d 465, 470 (2d

Cir. 1999). “Federal courts should be slow to rush into . .              .

matter[s] of internal union governance.” Int’l Bhd. of Teamsters

v. Local Union No. 810, 19 F.3d 786, 788 (2d Cir. 1994). This is

because

            Courts have no special expertise in the
            operation of unions which would justify a
            broad power to interfere. The internal
            operations of unions are to be left to the
            officials chosen by the members to manage
            those operations except in the very limited
            instances expressly provided by [the LMRDA].
            . . . General supervision of unions by the
            courts   would   not   contribute   to   the
            betterment of the unions or their members or
            to the cause of labor-management relations.




7 At oral argument, the plaintiff confirmed that he has continued to serve as
Chapter 8 President from August 29, 2016 to the present day and is
compensated $1,500 per year by the union in this role.


                                      12
Gurton v. Arons, 339 F.2d 371, 375 (2d Cir. 1964). Accordingly,

a union’s interpretation of its own constitution is entitled to

great deference and will be upheld unless it is “patently

unreasonable” or “made in bad faith.” See e.g., Mason Tenders

Local Union 59 v. Laborers’ Int’l Union of N. Am., AFL-CIO, 924

F. Supp. 528, 543-44 (S.D.N.Y.), aff’d, 101 F.3d 686 (2d Cir.

1996) (table opinion); Brodsky v. Union Local 306, No. 98-CV-

2325, 1999 WL 102763, at *3 (S.D.N.Y. Feb. 24, 1999), aff’d, 205

F.3d 1321 (2d Cir. 2000) (table opinion).

                               1.

     “An interpretation that conflicts with the stark and

unambiguous language of the Constitution or reads out of the

Constitution important provisions is a patently unreasonable

interpretation of a union Constitution.” Local 100, Transp.

Workers Union of Greater New York v. Transp. Workers Union of

Am., No. 03-CV-3512, 2005 WL 2230456, at *6 (S.D.N.Y. Sept. 13,

2005) (citing Exec. Bd. of Transp. Workers Union of

Philadelphia, Local 234 v. Transp. Workers Union of Am., AFL-

CIO, 338 F.3d 166, 170 (3d Cir. 2003)) (internal quotation marks

omitted). The appropriate inquiry is “limited to whether the

union took a position on the basis of an informed, reasoned

judgment regarding the merits of the . . . claim” in light of

the language contained in the union constitution. Sim, 166 F.3d

at 469 (citing Spellacy v. Airline Pilots Ass’n-Int’l, 156 F.3d


                               13
120, 127 (2d Cir. 1998)).

     The defendant argues that the four main arguments that the

plaintiff raises in his original petition have no merit. The

plaintiff first argues that the motion at issue was invalid and

therefore, he could not be guilty of violating it, because the

AFSCME International Constitution incorporated Robert’s Rules of

Order (“Robert’s Rules”) and the motion was not properly

ratified under Robert’s Rules. Perrow Decl. Ex. A at 132. The

plaintiff argues that the motion, in order to be valid, had to

be ratified at a regular meeting or a special meeting called for

that purpose. Mem. Opp. at 9. However, the Trial Officer found

that the issue of the motion’s validity was not relevant to the

proceeding and that the plaintiff did not have a right to ignore

the motion because it was “a legal motion until . . . proven

otherwise.” Perrow Decl. Ex. C at 30.

     It was not patently unreasonable for the Judicial Panel

member to limit the scope of the trial to the issue of whether

the plaintiff violated the motion, rather than whether the

motion itself had been properly ratified. The AFSCME

International Constitution requires the Judicial Panel to

establish Rules of Procedure. These Rules of Procedure provide

the Trial Officer with significant control over the internal

union trial proceedings. Under Article IV, Section 2 of the

Rules of Procedure, the Trial Officer “shall have the authority


                               14
. . . to rule on all procedural matters, objections and motions”

and “to rule on all offers of proof and receive relevant

evidence.” Perrow Decl. Ex. B at 10-11. It was reasonable for

the Trial Officer to decide that the motion’s validity was not

relevant to the trial on a charge that was limited to the

plaintiff’s specific act of violating a motion that was approved

by the Local 375 executive committee. The plaintiff has not

pointed to any provision of the AFSCME International

Constitution that supports the proposition that it was improper

to narrow the issues relevant to trial.

     It was also not patently unreasonable for a union to

interpret a motion passed by a vote at a meeting of Local 375’s

executive committee to be valid until proven otherwise. The

heart of the Trial Decision–that a member may take steps to

challenge a motion’s validity but may not simply ignore the

motion–can be grounded in the reasonable concern that allowing

union members to disobey motions approved by executive

committees, because they believed that the motions were invalid,

would cause chaos and interfere with the union’s ability to

operate effectively.

     The union’s reasoning is analogous to well-established

jurisprudence on the validity of a court order. “The orderly and

expeditious administration of justice by the courts requires

that an order issued by a court with jurisdiction over the


                               15
subject matter and person must be obeyed by the parties until it

is reversed by orderly and proper proceedings.” Maness v.

Meyers, 419 U.S. 449, 459 (1975) (citing United States v. United

Mine Workers of Am., 330 U.S. 258, 293 (1947)). Indeed, it is a

          basic   proposition  that  all   orders  and
          judgments of courts must be complied with
          promptly. If a person to whom a court
          directs an order believes that order is
          incorrect the remedy is to appeal, but,
          absent a stay, he must comply promptly with
          the order pending appeal. Persons who make
          private determinations of the law and refuse
          to obey an order generally risk criminal
          contempt even if the order is ultimately
          ruled incorrect.


Id. at 458; see also United States v. Pescatore, 637 F.3d 128,

144 (2d Cir. 2011) (citing cases) (noting that the defendant did

not have a right to ignore the Court’s order for restitution,

even when the order listed an amount greater than what was

owed). The plaintiff had the option to challenge the validity of

the motion in a number of ways, including by challenging the

motion on the floor of the next committee meeting or filing a

charge with the AFSCME Judicial Panel, but chose not to do so.

Instead, the plaintiff violated the motion that was passed, and

in doing so, acted at his peril.

     Second, the plaintiff argues that the union failed to

decide similar cases similarly. However, the defendant argues

that the internal union process is not governed by precedent.



                               16
Neither of the parties has pointed to any provision in the

Constitution or Rules of Procedure that discusses whether

Judicial Panel decisions have precedential value. In any case,

the decisions that the plaintiff cites in support of his

position do not relate to an individual’s failure to comply with

a motion that has been passed by an executive committee. 8 It was

not patently unreasonable for the Trial Officer to refuse to

take into account Judicial Panel decisions that were not

factually analogous. See Local 100, 2005 WL 2230456, at *14

(rejecting argument that decision of union’s appeals committee

was patently unreasonable for being inconsistent with prior

appeals committee decisions, when the plaintiff submitted no

factually analogous union appeals committee decisions).


8 The most analogous case the plaintiff cites is the Judicial Panel decision

in Fort et al. v. Forster, Case No. 13-76, which is annexed to his Memorandum
in Opposition. In Fort, a union member was charged with violating a policy
that required him to receive approval from the chapter president before he
could attend executive committee meetings. The Judicial Panel determined that
the policy violated the International Constitution because the Bill of Rights
for union members provides members with the right to “full participation in
the decision-making processes of the union and to pertinent information
needed for the exercise of this right. Attendance at the Local 375 executive
committee meeting is the right of any Local 375 member in good standing.” Id.
at 10. Fort is distinguishable because the Judicial Panel addressed a facial
challenge to a policy and held that the policy was unconstitutional under the
International Constitution. See id. at 11. It also involved the infringement
of a substantive right guaranteed to members under the Constitution’s Bill of
Rights. In contrast, the plaintiff does not argue that the motion to ban
recording could never be valid under the International Constitution; in fact,
the plaintiff admits that the motion could have been ratified at a subsequent
regular or special meeting. The plaintiff’s challenge to the motion turns on
whether the motion was properly ratified in this instance. As the Trial
Officer found, the plaintiff should have complied with the motion until it
was successfully challenged. Furthermore, the conduct that the plaintiff
complained of was a procedural violation of Robert’s Rules and not an
infringement of any members’ substantive rights under the International
Constitution.


                                     17
       The plaintiff’s third argument is that an organization

must follow its own rules and therefore, union constitutions are

binding on unions and their Locals and unions should apply their

rules consistently to cases before them. This argument largely

repeats the plaintiff’s first argument–that AFSCME failed to

follow its constitution by finding him guilty of violating a

motion that was not properly ratified consistent with Robert’s

Rules, which the constitution required; and the plaintiff’s

second argument–that similar cases should be decided similarly.

Neither of the arguments is tenable. Therefore, the plaintiff’s

third argument provides no reason to find that AFSCME acted

unreasonably.

     Finally, the plaintiff contends that the union violated

Article X, Section 14(c) of the International Constitution

because the Trial Officer did not require the person bringing

the charge to assume the burden of proof and to prove that the

plaintiff recorded the meeting under a substantial evidence

standard. Article X, Section 14(c) requires only that “[t]he

person bringing the charge shall . . . assume the burden of

proof,” Perrow Decl. Ex. A at 118, and does not provide what

standard of proof governs internal union trials. In any case, it

is clear from the transcript of the union proceeding that the

plaintiff “stipulated” that he recorded the meeting on March 2,

2016. Thus, the plaintiff’s last argument is also without merit


                               18
and it was not patently unreasonable for the Judicial Panel

member to find the defendant guilty of the charge.

                               2.

     A plaintiff may prove that a union decision was made in bad

faith “by demonstrating that a decision was contrary to the

International’s best interests or was unconscionable or

outrageous.” Local 100, 2005 WL 2230456, at *14; see also Local

Union No. 810, 19 F.3d at 794. “[T]he inquiry into bad faith

should be employed where there is evidence that a union official

had a ‘sinister motive’ or intent to benefit personally, such as

some pecuniary gain.” Mason Tenders Local Union 59 v. Laborers'

Int'l Union of N. Am., AFL-CIO, 924 F. Supp. 528, 548 (S.D.N.Y.)

(citations omitted).

     The union’s actions at issue are limited to the Trial

Decision and the subsequent affirmation of that decision. In his

opposition, the plaintiff lists nine actions by various union

members acting against the plaintiff’s interests. Seven of these

actions occurred after the decision of the Trial Officer on

August 12, 2016 and therefore do not relate to whether the union

acted in bad faith in reaching the initial decision. Moreover,

these seven actions concern internal union grievances, such as

the budget deficits and the allocation of membership dues,

elections, and a transfer of the plaintiff’s office location,




                               19
and were unrelated to the Trial Decision or the union’s

subsequent affirmation of the Trial Decision.

     The remaining two actions that the plaintiff mentions

occurred prior to August 12, 2016. One states that a union

member, who had made the original motion to ban recordings that

was passed at the Local meeting on January 13, 2016, had

previously accused the plaintiff of a financial cover-up. This

action is also unrelated to the Trial Decision and its

subsequent affirmation. The second states that Sona, a union

member who brought the initial charge against the plaintiff,

made disparaging and inappropriate remarks about the plaintiff’s

appearance a year prior to the Trial Decision. Whether Sona had

a sinister motive in bringing the charge against the plaintiff

is irrelevant to whether the Trial Officer engaged in bad faith

in reaching his decision on the charges before him. The

plaintiff has not alleged any activity that suggests that union

officials acted in bad faith in interpreting the union

constitution and narrowing the scope of issues relevant to the

plaintiff’s trial or in affirming the Trial Decision. The

plaintiff had the opportunity to present his arguments at trial

and subsequently exhausted his union remedies by appealing the

Trial Decision to the full Judicial Panel and then to the AFSCME

International Convention. There is no evidence in the record

that suggests that the union officials were inappropriately


                               20
influenced by sinister motives or personal gain in reaching

their decisions.

      Because the evidentiary record does not support the

plaintiff’s contention that the union’s trial and appellate

process resulted in a patently unreasonable interpretation of

the union constitution or was conducted in bad faith, the

defendant’s motion for summary judgment dismissing the

plaintiff’s claims is granted.

                                 CONCLUSION

      The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the reasons stated above,

the defendant’s motion for summary judgment is granted. The

Clerk is directed to enter judgment dismissing the complaint and

closing the case. The Clerk is also directed to close all

pending motions.

SO ORDERED.



Dated:      New York, New York
            March 12, 2020
                                          ____/s/ John G. Koeltl ______
                                                 John G. Koeltl
                                          United States District Judge




*Copy mailed by Chambers to pro se party at docket address




                                     21
